Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 5/3/2022.
2. 	Claims 1-22 are pending in the case. 



Allowable Subject Matter
Claims 1-22 are allowed.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 



Prior Art fails to teach, suggest or render obvious “display a graphic element representing the second playlist as a whole; and automatically play a first playlist trailer associated with the second playlist, wherein the first playlist trailer includes a first snippet of the first media content item, the first snippet having a snippet duration of less than a first media content item duration and a second snippet of the second media content item, the second snippet having a second snippet duration less than a second media content item duration; and wherein the instructions that play the first playlist trailer further cause the processor to while playing the first playlist trailer, display a graphic element representing the first playlist trailer in place of the graphic element representing the second playlist as a whole, the graphic element representing the first playlist trailer comprising graphical elements associated with at least the first and second media content items of the second playlist.” as recited in the claims and in combination with the other limitations recited.

In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims xxx, in combination with the other elements recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145